I concur in reversal.
The statute (Act No. 256, pt. 5, chap. 2, § 3, Pub. Acts 1917) requiring the deposit, fixes and impresses thereon the purpose and such purpose controls *Page 485 
without any resort to the doctrine of trusts and trustees. Intervenors are entitled, under the law establishing the deposit, to have disposition thereof made in accord with the express intent of the law.
The deposit stands as security for liability to insured parties.
NORTH, FEAD, BUTZEL and BUSHNELL, JJ., concurred with WIEST, J.